Citation Nr: 1624202	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  11-23 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD), excluding the period from March 22, 2016 to April 30, 2016 during which time a temporary 100 percent rating is assigned based on hospitalization over 21 days pursuant to 38 C.F.R. § 4.29.

2.  Entitlement to a total disability rating based on individual unemployability for compensation purposes (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to November 1976. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated October 2010 and January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a videoconference hearing with a Veterans Law Judge in his September 2011 Appeal to the Board (VA Form 9).  The record reflects that he was scheduled for a hearing in May 2013 but did not report for the hearing.  Although a VA Form 21-0820 (Report of Contact) reflects that the Veteran was contacted in March 2013 and he agreed to attend the hearing scheduled in May 2013, the Veteran contacted the RO in November 2013 and claimed that he was not contacted for follow-up regarding his hearing date and subsequently missed the hearing.  He requested that the hearing be rescheduled.  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Therefore, the Board finds additional action is required to provide the Veteran a hearing before the Board.  Good cause has been shown to reschedule the hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference Board hearing on the issues of entitlement to a disability rating in excess of 70 percent for PTSD and entitlement to a TDIU.  The AOJ should properly notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

